                                            Case 3:21-cv-01462-LB Document 20 Filed 06/15/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       DANINE DIEW, et al.,                              Case No. 21-cv-01462-LB
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING IN PART AND
                                  13              v.                                         DENYING IN PART AMAZON’S
                                                                                             MOTION TO DISMISS
                                  14       AMAZON.COM SERVICES, LLC,
                                                                                             Re: ECF No. 8
                                  15                     Defendant.

                                  16

                                  17                                           INTRODUCTION

                                  18        This is a product-liability and breach-of-warranty lawsuit arising from an allegedly defective

                                  19   lithium battery (marketed as an Aeiusny battery and sold by a company called Aeiusny) that the

                                  20   plaintiff Danine Diew bought on the website Amazon.com Services. The battery exploded and

                                  21   caught fire in her home, destroying personal property, injuring the plaintiff and her minor child

                                  22   J.D.D. (also a plaintiff), and resulting in their displacement from their home for two months.1 The

                                  23   plaintiffs sued Amazon.com Services, which moved to dismiss all claims (negligent and strict

                                  24   product liability and breach of express and implied warranties) on the grounds that (1) the plaintiffs

                                  25   did not plead sufficient facts about the defects that are the basis for the claims of negligent and strict

                                  26
                                  27   1
                                         Compl., Ex. A to Am. Notice of Removal – ECF No. 2 at 17 (¶¶ 16–18). Citations refer to material in
                                       the Electronic Case File (ECF); pinpoint citations are to the ECF-generated page numbers at the top of
                                  28   documents.

                                       ORDER – No. 21-cv-01462-LB
                                             Case 3:21-cv-01462-LB Document 20 Filed 06/15/21 Page 2 of 10




                                   1   product liability, (2) they did not plead facts to support punitive and exemplary damages, (3) there

                                   2   is no claim for breach of an implied warranty because Amazon was not the seller and the plaintiffs

                                   3   did not plead facts that the parties were in privity, and (4) the plaintiffs did not identify any

                                   4   statements by Amazon that form an express warranty.2

                                   5         The court dismisses the breach-of-warranty claims: with prejudice for the express-warranty

                                   6   claim because the plaintiffs did not oppose Amazon’s motion and without prejudice for the

                                   7   implied-warranty claim because the plaintiffs did not allege facts about Amazon’s privity. The

                                   8   court denies the motion to dismiss the product-liability claims because the plaintiffs alleged the

                                   9   specific defects that caused the battery to explode and denies the motion to dismiss the damages

                                  10   allegations because the issue is better addressed at summary judgment.

                                  11

                                  12                                               STATEMENT
Northern District of California
 United States District Court




                                  13         In October 2019, Plaintiff Danine Diew bought a lithium battery — an Aeiusny 400W Solar

                                  14   Generator Portable Power 17 Station, 296Wh CPAP Backup Lithium Battery, 1lOV Pure

                                  15   Sinewave AC Outlet, 12V DC output, USB 18 Output Power — from the “website of Defendant

                                  16   Amazon.com Services.”3 The invoice, which is attached to the complaint, lists the seller as

                                  17   “AEIUSNY” and directs the buyer to “ask Seller” if it has a question about the product.4

                                  18         In August 2020, the battery “suddenly exploded and caught fire” inside the plaintiffs’ home. The

                                  19   plaintiffs were injured, lost personal property, and “were displaced for approximately two months.”

                                  20   The plaintiff sued Amazon (and Does 1 through 100), claiming (1) negligent product liability, (2)

                                  21   strict product liability (based on design and manufacturing defects), (3) strict product liability (based

                                  22   on a failure to warn of a defective condition), (4) breach of implied warranty, and (5) breach of

                                  23   express warranty.5 In a section titled General Allegations, the plaintiffs alleged the following:

                                  24

                                  25   2
                                           Mot. – ECF No. 8 at 6–15.
                                  26   3
                                        Compl., Ex. A to Am. Notice of Removal – ECF No. 2 at 17 (¶¶ 16–17); Order Invoice, Ex. A to id.
                                       – ECF No. 2 at 26.
                                  27   4
                                           Order Invoice, Ex. A to id. – ECF No. 2 at 26.
                                  28   5
                                           Compl., Ex. A to Am. Notice of Removal – ECF No. 2 at 1, 17–23 (¶¶ 18, 21–60).

                                       ORDER – No. 21-cv-01462-LB                           2
                                             Case 3:21-cv-01462-LB Document 20 Filed 06/15/21 Page 3 of 10




                                                 •    Defendants designed, built, manufactured, tested, inspected, sold, advertised,
                                   1                  distributed, and otherwise introduced into the stream of commerce the Product.
                                   2             •    Certain batches of said Product were defectively designed, manufactured, tested,
                                                      maintained, delivered, inspected, and sold and were in a dangerous condition and
                                   3                  unsafe for the uses and purposes for which they were intended.”6
                                   4         In the complaint, the plaintiffs refer to the “defendants,” plural, as opposed to Amazon, singular.
                                   5         In claim one (for negligent product liability), the plaintiffs repeated the allegations that the
                                   6   “[d]efendants” designed, manufactured, and distributed the product and add that the “[d]efendants”
                                   7   owed customers a duty of care in the design, manufacture, and distribution and knew (or should
                                   8   have known) that the product was defective.7
                                   9         In claim two (for strict product liability for design and manufacturing defects), the plaintiffs
                                  10   allege that the product was defective when it left the defendants’ control
                                  11           as a result of design, manufacture, alteration, or modification by Defendants. The defects
                                               included, but are not limited to, possible thermal runaway resulting in the rise in heat and
                                  12           pressure; over-current issues in over-producing electric currents and resulting in short
Northern District of California
 United States District Court




                                               circuiting the battery; and/or impurities in the electrolyte solution inside the batteries cells
                                  13           which can cause overheating.8
                                  14         The defendants knew that the battery’s “manufacture design” was defective and exposed users
                                  15   to a “serious potential danger” that amounts to “an act in conscious disregard of the safety of
                                  16   persons such as Plaintiff” that justifies “the imposition of punitive and exemplary damages[.]”9
                                  17         In claim three (for strict product liability for a failure to warn of a defective condition), the
                                  18   plaintiffs reiterate that the product was dangerous and defective, the defendants knew it and failed
                                  19   to warn users of the product, and the plaintiffs were harmed as a result.10
                                  20         In claim four (for breach of the implied warranty), the plaintiffs allege that the defendants
                                  21   knew the product’s use, had sole access to the material facts about the product’s defects, and “[b]y
                                  22   the conduct alleged” impliedly warranted that the product was “merchantable and fit for the
                                  23   purpose intended” and breached the warranty by designing, manufacturing, and selling a
                                  24

                                  25   6
                                           Id. at 17–18 (¶¶ 19–20).
                                       7
                                  26       Id. at 18 (¶¶ 23–25).
                                       8
                                           Id. at 20 (¶ 36).
                                  27   9
                                           Id. at 20–21 (¶¶ 39, 42).
                                  28   10
                                            Id. at 21–22 (¶¶ 45–47).

                                       ORDER – No. 21-cv-01462-LB                            3
                                             Case 3:21-cv-01462-LB Document 20 Filed 06/15/21 Page 4 of 10




                                   1   dangerous and defective product.11

                                   2         In claim five (for breach of an express warranty), the plaintiffs allege that “expressly and by

                                   3   advertising, [the defendants] warranted and represented to the general public and to Plaintiff . . .

                                   4   that the Product was reasonably fit for the purpose for which it was intended.” The plaintiffs relied

                                   5   on the warranties and representations, and the product “did not conform to the representations . . .

                                   6   and was not fit for the purpose for which it was intended.”12

                                   7         The plaintiffs sued Amazon in state court, and Amazon timely removed the lawsuit to federal

                                   8   court, alleging diversity jurisdiction under 28 U.S.C. § 1441(a).13 The parties are diverse: the

                                   9   plaintiffs are citizens of California, and Amazon is incorporated in Delaware and has its principal

                                  10   place of business in Washington and Delaware (and is a citizen of both states). The complaint does

                                  11   not allege the dollar value of the claims, but based on the alleged injuries, the amount in

                                  12   controversy exceeds $75,000. 28 U.S.C. § 1332(a); Singer v. State Farm Mut. Auto. Ins. Co., 116
Northern District of California
 United States District Court




                                  13   F.3d 373, 377 (9th Cir. 1997).14 All parties consented to magistrate-judge jurisdiction.15 On June

                                  14   10, 2021, the court held a hearing on Amazon’s motion to dismiss.

                                  15

                                  16                                           LEGAL STANDARD

                                  17         A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                  18   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                  19   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

                                  20   complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                  21   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                  22   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                  23   raise a claim for relief above the speculative level[.]” Twombly, 550 U.S. at 555 (cleaned up).

                                  24

                                  25   11
                                            Id. at 22–23 (¶¶ 51–55).
                                       12
                                  26        Id. at 23 (¶¶ 58–60).
                                       13
                                            Am. Notice of Removal – ECF No. 2.
                                  27   14
                                            Id. at 2–4 (¶¶ 4–10).
                                  28   15
                                            Consents – ECF Nos. 10 & 11.

                                       ORDER – No. 21-cv-01462-LB                          4
                                           Case 3:21-cv-01462-LB Document 20 Filed 06/15/21 Page 5 of 10




                                   1      To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                   2   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                   3   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                   4   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                   5   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                   6   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                   7   unlawfully.” Id. (citing Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                   8   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                   9   plausibility of ‘entitlement to relief.’” Id. (cleaned up) (quoting Twombly, 550 U.S. at 557).

                                  10      If a court dismisses a complaint, it should give leave to amend unless the “pleading could not

                                  11   possibly be cured by the allegation of other facts.” United States v. United Healthcare Ins. Co.,

                                  12   848 F.3d 1161, 1182 (9th Cir. 2016) (cleaned up).
Northern District of California
 United States District Court




                                  13

                                  14                                                ANALYSIS

                                  15      Amazon moved to dismiss the claims on the grounds that the plaintiffs did not plausibly plead

                                  16   facts to support their claims for negligent and strict product liability or their request for punitive or

                                  17   exemplary damages, the implied-warranty claim fails as a matter of law, and the plaintiffs did not

                                  18   identify any express warranty. The plaintiffs did not plausibly plead the required privity for a

                                  19   breach of implied warranty. The court dismisses the claim with leave to amend. The court

                                  20   dismisses the express-warranty claim with prejudice because the plaintiffs did not oppose

                                  21   Amazon’s motion. The court denies the motion to dismiss the product-liability claims because the

                                  22   plaintiffs alleged the specific defects that caused the battery to explode. The challenge to punitive

                                  23   and exemplary damages is more appropriately addressed at summary judgment.

                                  24

                                  25   1. Product Liability

                                  26      A plaintiff can sue for product liability on two theories: negligence and strict liability.

                                  27   Lemberg v. JP Morgan Chase Bank, N.A., No. 17-cv-05241-JSC, 2018 WL 1046886, at *2 (N.D.

                                  28   Cal. Feb. 26, 2018) (citing Merrill v. Navegar, Inc., 26 Cal. 4th 465, 478 (2001)).

                                       ORDER – No. 21-cv-01462-LB                          5
                                           Case 3:21-cv-01462-LB Document 20 Filed 06/15/21 Page 6 of 10




                                   1      A claim for negligent product liability includes the elements for negligence: a legal duty to

                                   2   exercise due care, breach of the duty, causation, and damages. Id. (citing Merrill, 26 Cal. 4th at

                                   3   477). A plaintiff must prove the additional element: “the defect in the product was due to negligence

                                   4   of the defendant.” Id. (quoting Merrill, 26 Cal. 4th at 479).

                                   5      Three types of product defects give rise to strict liability under California law: manufacturing

                                   6   defects, design defects, and warning defects (meaning, the defendant gave inadequate warnings or

                                   7   failed entirely to warn of defects). For design and manufacturing defects, strict liability attaches to

                                   8   a defendant who puts a product on the market, knowing that it will be used without inspection, and

                                   9   the product has a defect that causes injury to a person. ). Id. (citing Anderson v Owens-Corning

                                  10   Fiberglas Corp., 53 Cal. 3d 987, 994–95 (1991)).

                                  11      “A product with a manufacturing defect is one that differs from the manufacturer’s intended

                                  12   result or from other ostensibly identical units of the same product line.” Dunson v. Cordis Corp.,
Northern District of California
 United States District Court




                                  13   2016 WL 3913666, at *6 (N.D. Cal. July 20, 2016) (citing Barker v. Lull Eng’g Co., 20 Cal. 3d 413,

                                  14   429 (Cal. 1978)). To allege a claim of strict liability under a theory of a manufacturing defect, “a

                                  15   plaintiff must identify/explain how the product either deviated from the company’s intended

                                  16   result/design or how the product deviated from other seemingly identical models of the product.”

                                  17   Smith v. Pride Mobility Prod. Corp., No. 16-CV-04411-LHK, 2016 WL 6393549, at *8 (N.D. Cal.

                                  18   Oct. 28, 2016) (cleaned up).

                                  19      Under a design-defect theory, a product can be defective in “one of two ways.” Under the

                                  20   consumer-expectations test, a product’s design is defective if the product “has failed to perform as

                                  21   safely as ordinary consumers would expect when used in an intended or reasonably foreseeable

                                  22   manner.” Under the risks-benefits test, a product’s design is defective if it “embodies excessive

                                  23   preventable danger,” meaning, “the risk of danger inherent in the design outweighs the benefit of

                                  24   such design.” To plead a claim, a plaintiff must identify the design-defect theory and allege facts to

                                  25   support it. Id. at *9 (quotations omitted); Ferrari v. Nat. Partner, Inc., No. 15-CV-04787-LHK,

                                  26   2017 WL 76905, at *5 (N.D. Cal. Jan. 9, 2017).

                                  27      “Manufacturers are strictly liable for injuries caused by their failure to warn of known or

                                  28   reasonably scientifically knowable dangers at the time they manufactured and distributed their

                                       ORDER – No. 21-cv-01462-LB                         6
                                             Case 3:21-cv-01462-LB Document 20 Filed 06/15/21 Page 7 of 10




                                   1   product.” Jorden v. Covidien, LP., No. C 19-05709 WHA, 2019 WL 6327373, at *2 (N.D. Cal.

                                   2   Nov. 26, 2019) (citing Johnson v. Am. Standard, Inc., 43 Cal. 4th 56, 64 (2008)). The plaintiff

                                   3   “must plead that [the] defendant did not adequately warn of a particular risk that was known or

                                   4   knowable in light of the generally recognized and prevailing best scientific and medical

                                   5   knowledge available at the time of manufacture and distribution.” Id. (quotation omitted).

                                   6         The plaintiffs’ claim is the battery failed (due to heat, pressure, and current issues).16 For the

                                   7   claim of strict liability based on manufacturing and design defects, Amazon challenges the failure of

                                   8   the plaintiffs to plead how the defects — summarized in the Statement and consisting of

                                   9   overheating, pressure, electric-current and short-circuit issues, and impurities in the electrolyte

                                  10   solutions in the batteries — deviated from the intended result or design or deviated from other

                                  11   models, failed to perform as safely as a consumer would inspect, or failed the risk-benefits test.17

                                  12   This argument does not compel dismissal.
Northern District of California
 United States District Court




                                  13         Jorden, for example, involved a challenge to Parietex Optimized Composite Mesh, implanted

                                  14   after the plaintiff’s hernia repair surgery, which ultimately failed, resulting in her undergoing

                                  15   another surgery. 2019 WL 6327373, at *1–2. The defect and theory of liability were obvious. By

                                  16   contrast, the Smith and Ferrari plaintiffs made only conclusory allegations about the defects. Smith

                                  17   involved a plaintiff’s challenge to the manufacture and design of a wheelchair. Smith, 2016 WL

                                  18   6393549, at *1. The court held that more was required beyond simply alleging that the defendant

                                  19   “manufactured a dangerous wheelchair:” “a plaintiff must identify/explain how the product either

                                  20   deviated from the company’s intended result/design or how the product deviated from other

                                  21   seemingly identical models of the product.” Id. at *8 (cleaned up). Ferrari was a challenge to

                                  22   enzyme supplements. 2017 WL 76905, at *1. The court held that the plaintiff’s allegations that the

                                  23   defendant “defectively designed the [supplement] by failing to prevent the inclusion of [a certain]

                                  24   ingredient” did not “identify the theory of design defect that [the] [p]laintiff intend[ed] to assert . . .

                                  25

                                  26
                                  27   16
                                            Compl., Ex. A to Am. Notice of Removal – ECF No. 2 at 20 (¶ 36).
                                  28   17
                                            Mot. – ECF No. 8 at 9–11.

                                       ORDER – No. 21-cv-01462-LB                           7
                                             Case 3:21-cv-01462-LB Document 20 Filed 06/15/21 Page 8 of 10




                                   1   [or] provide supporting facts that explain how the particular design of the product caused [the]

                                   2   [p]laintiff’s alleged harm.” Ferrari, 2017 WL 76905, at *5–6 (cleaned up).

                                   3         A battery exploding is more like the mesh in Jorden than wheelchairs or supplements in Smith

                                   4   or Ferrari. The plaintiffs made specific allegations about the defects at issue that caused the

                                   5   explosion and the injuries. This is enough under Jorden. 2019 WL 6327373, at *3. And Bolger v.

                                   6   Amazon establishes Amazon’s third-party liability. 53 Cal. App. 5th 431, 453–62 (2020), review

                                   7   denied, No. S264607, (Cal. Nov. 18, 2020). As a result, the plaintiffs also plausibly allege the

                                   8   dangers and the failure to warn of them, at least enough to survive a motion to dismiss. Jorden,

                                   9   2019 WL 6327373, at *2.

                                  10         As to the claim of negligent product liability, Bolger does not resolve the issue: it did not decide

                                  11   Amazon’s third-party liability for negligent product liability claim because the plaintiff did not raise

                                  12   the issue on appeal. 53 Cal. App. 5th at 462 n.12. That said, tort claims are about allocating risk.
Northern District of California
 United States District Court




                                  13   And responsibility turns on the risk that the alleged tortfeasor perceives. Palsgraf v. Long Is. R.R.

                                  14   Co., 248 N.Y. 339, 344 (N.Y. 1928).

                                  15         To this point, the plaintiffs contend that Bolger established Amazon’s duty to customers for

                                  16   third-party products that Amazon sells because — to quote Bolger — “Amazon created the

                                  17   environment (its website) that allowed [the third party] to offer the [product] for sale. Amazon

                                  18   attracted customers through its own activities, including its direct offers for sales and its Amazon

                                  19   Prime membership program[.] . . . Amazon set the terms of [the third party’s] involvement, and it

                                  20   demanded fees. . . .” Bolger, 53 Cal. App. 5th at 452.18 The plaintiffs conclude that — depending on

                                  21   Amazon’s knowledge of the risk — the duty extends to negligent product liability too.19 Amazon

                                  22   replied in its papers only that Bolger “has nothing to say about the pleadings standards for or

                                  23   liability regarding [] a negligent product liability . . . claim.”20

                                  24

                                  25

                                  26
                                       18
                                            Opp’n – ECF No. 12 at 16–17 (quoting Bolger, 53 Cal. App. 5th at 452).
                                  27   19
                                            Opp’n – ECF No. 12 at 17.
                                  28   20
                                            Reply – ECF No. 14 at 3.

                                       ORDER – No. 21-cv-01462-LB                           8
                                            Case 3:21-cv-01462-LB Document 20 Filed 06/15/21 Page 9 of 10




                                   1        Under the circumstances, the plaintiffs’ claim survives Rule 8(a) scrutiny. The plaintiffs pleaded

                                   2   a risk, strict liability, and circumstances about Amazon’s management of its platform and its third-

                                   3   party vendors that give notice of the claim. Amazon’s knowledge of the risk is a fact inquiry that

                                   4   precludes dismissal at the pleadings stage. The issue is better addressed at summary judgment.

                                   5

                                   6   2. Punitive and Exemplary Damages

                                   7        “California Civil Code § 3294(a) allows for the recovery of punitive damages only where a

                                   8   plaintiff shows the defendant acted with malice, oppression, or fraud in connection with the

                                   9   tortious conduct at issue. Under § 3294(b), malice is defined as either: (1) conduct which is

                                  10   intended by the defendant to cause injury to the plaintiff or (2) ‘despicable conduct which is

                                  11   carried on by the defendant with a willful and conscious disregard of the rights or safety of

                                  12   others.’” Rhynes v. Stryker Corp., No. 10-5619 SC, 2011 WL 2149095, at *5 (N.D. Cal. May 31,
Northern District of California
 United States District Court




                                  13   2011) (citing Cal. Civ. Code § 3294(b)). “California courts have defined ‘despicable conduct’ as

                                  14   conduct which is ‘so vile, base, contemptible, miserable, wretched or loathsome that it would be

                                  15   looked down upon and despised by ordinary people.’” Id. (quoting Mock v. Michigan Millers Mut.

                                  16   Ins. Co., 4 Cal. App. 4th 306, 331 (1992)).

                                  17        For the reasons stated in the last section — despite the court’s skepticism that the plaintiffs can

                                  18   establish facts to support their entitlement claim to punitive and exemplary damages — the issue

                                  19   involves facts within Amazon’s exclusive knowledge that are better addressed on summary

                                  20   judgment. Given the circumstances of this defect (an exploding battery), the court denies the

                                  21   motion to dismiss.

                                  22

                                  23   3. Breach of Express and Implied Warranties

                                  24        The plaintiffs did not oppose Amazon’s argument that they did not identify an express

                                  25   warranty.21 The court dismisses the claim with prejudice. Amazon contends that the plaintiff’s

                                  26
                                  27
                                       21
                                         Mot. – ECF No. 8 at 14–15; Opp’n – ECF No. 12 at 18 (addressing only the implied warranty);
                                  28   Reply – ECF No. 14 at 6.

                                       ORDER – No. 21-cv-01462-LB                          9
                                             Case 3:21-cv-01462-LB Document 20 Filed 06/15/21 Page 10 of 10




                                   1   claim for breach of the implied warranty fails as a matter of law because it did not sell the goods,

                                   2   and the plaintiffs pleaded no facts showing privity.22 The court dismisses the claim because the

                                   3   plaintiffs alleged no facts establishing privity.

                                   4         For the reasons that the claims for negligent and strict product liability survive, a claim for breach

                                   5   of the implied warranty would survive against the seller, Aeiusny. The battery plausibly was not “fit

                                   6   for the ordinary purposes for which such goods are used.” Cal. Com. Code § 2314(1), (2)(c); Walker

                                   7   v. B&G Foods, Inc., No. 15-CV-03772-JST, 2019 WL 3934941, at *2 (N.D. Cal. Aug. 20, 2019);

                                   8   Mocek v. Alfa Leisure, Inc., 114 Cal. App. 4th 402, 406 (2003). The question is whether it survives

                                   9   against Amazon. The plaintiffs, citing Bolger, contend that Amazon is liable because it is, “in

                                  10   essence, a seller for purposes of liability claims against it.”23 But Bolger did not address the implied-

                                  11   warranty claim. 53 Cal. App. 5th at 462 n.12. Holding Amazon responsible for an exploding battery

                                  12   on a theory of product liability is much different than extending liability to it for the breach of an
Northern District of California
 United States District Court




                                  13   implied warranty. “[A]n end consumer who buys from a retailer is not in privity with a

                                  14   manufacturer.” In re Seagate Tech. LLC Litig., 233 F. Supp. 3d 776, 786 (N.D. Cal. 2017) (citing

                                  15   Osborne v. Subaru of Am. Inc., 198 Cal. App. 3d 646, 656 n.6 (1988)). The court dismisses the claim

                                  16   with leave to amend.

                                  17                                               CONCLUSION

                                  18         The court dismisses the implied-breach-of warranty claim without prejudice and with leave to

                                  19   amend. The court dismisses the breach-of-express-warranty claim with prejudice. The court

                                  20   otherwise denies the motion to dismiss. The plaintiffs must file any amended complaint within

                                  21   three weeks and attach a blackline version of the amended complaint against the current

                                  22   complaint. This disposes of ECF No. 8.

                                  23         IT IS SO ORDERED.

                                  24         Dated: June 15, 2021                          ______________________________________
                                                                                           LAUREL BEELER
                                  25                                                       United States Magistrate Judge
                                  26
                                  27   22
                                            Mot. – ECF No. 8 at 13–14.
                                  28   23
                                            Opp’n – ECF No. 12 at 18.

                                       ORDER – No. 21-cv-01462-LB                          10
